Citation Nr: 0910560	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  01-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability from April 11, 2000, to January 22, 2007.

2.  Entitlement to a disability rating greater than 60 
percent for traumatic arthritis of the left knee from April 
4, 2008.

3.  Entitlement to an increased disability rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1978 
and from October 1979 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, that continued 10 percent disability ratings 
for a right knee disability and a left knee disability.  The 
Veteran testified before the Board in March 2002.  The Board 
remanded these claims for additional development in November 
2003.  A June 2008 rating decision assigned a temporary 
evaluation of 100 percent for the Veteran's left knee 
disability, effective January 22, 2007, based on a total knee 
replacement that necessitated convalescence.  The RO assigned 
a 100 percent disability rating for the left knee disability, 
effective March 1, 2007, and then awarded a 60 percent 
disability rating for the left knee disability rating, 
effective April 1, 2008.  

The issues of entitlement to an increased disability rating 
for a left knee disability from April 11, 2000, to January 
22, 2007 and an increased disability rating for a right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 22, 2007, to April 1, 2008, 
the Veteran's left knee 


disability was assigned a 100 percent rating, the maximum 
rating available and authorized under all applicable 
Diagnostic Codes.

2.  For the period since April 1, 2008, the Veteran's left 
knee disability was assigned a 60 percent rating, the maximum 
rating available and authorized under all applicable 
Diagnostic Codes.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
disability rating in excess of 100 percent for a left knee 
disability from January 22, 2007, to April 1, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2008).

2.  There is no legal basis for the assignment of a schedular 
disability rating in excess of 60 percent for a left knee 
disability since April 1, 2008.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263; 38 C.F.R. 
§ 4.68 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the Veteran in proceeding with the 
adjudication of his claim.

From January 22, 2007, to April 1, 2008 

A June 2008 rating decision assigned a temporary evaluation 
of 100 percent for the Veteran's left knee disability, 
effective January 22, 2007, based on a total knee replacement 
that necessitated convalescence.  The RO also assigned a 100 
percent disability rating under Diagnostic Code 5055 for the 
left knee disability, effective March 1, 2007.  

Under Diagnostic Code 5055, which contemplates knee 
replacement (prosthesis), a maximum 100 percent rating is 
assigned for one year following implantation of prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008).  The Veteran 
is already rated at 100 percent for his left knee disability 
for the period from January 22, 2007, to April 1, 2008, which 
is the maximum rating available and authorized under all 
applicable Diagnostic Codes for the knee, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2008).  
As there is no legal basis upon which to award an increased 
disability rating for the left knee disability, the Veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions regarding VA's duties to provide 
notice and assistance to claimants have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).

From April 1, 2008, to Present 

Since April 1, 2008, the Veteran's left knee disability has 
been rated as 60 percent disabling under Diagnostic Code 
5055.  To warrant a 60 percent disability rating under 
Diagnostic Code 5055, the evidence must demonstrate chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  A 100 percent rating is only warranted for 1 year 
following implantation of prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code  5055.  The RO had already assigned a 100 
percent rating for the Veteran's left knee disability under 
Diagnostic Code 5055 from March 1, 2007, to April 1, 2008, so 
the Veteran cannot receive an increased rating for his left 
knee disability under Diagnostic Code 5055.    

The Veteran's 60 percent disability rating for his left knee 
disability exceeds the maximum possible rating under 
Diagnostic Codes 5003, 5010, and 5256-5263.  Therefore, the 
Board need not evaluate the Veteran's left knee disability 
under these schedular criteria.  

Additionally, the Board notes that the amputation rule set 
forth at 38 C.F.R. § 4.68 provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  38 C.F.R. § 4.68 (2008).  For example, the 
combined evaluations shall not exceed the 60 percent 
disability rating set forth under Diagnostic Code 5162, 5163, 
and 5164 for an amputation of the thigh at the middle or 
lower thirds; for amputation of the leg with defective stump, 
thigh amputation recommended; and, amputation not improvable 
by prosthesis controlled by natural knee action.  38 C.F.R. § 
4.71a, Diagnostic Codes 5162-5164 (2008).  In order to have 
the 80 percent disability rating available under Diagnostic 
Code 5161, the Veteran's disability would have to be 
comparable to amputation of the thigh at the upper third, 
one-third of the distance from perineum to knee joint 
measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic 
Code 5161.  In this case, the Veteran's total knee 
replacement is not comparable to amputation of the upper 
third of the thigh.  Based on the affected body parts, it is 
at most comparable to amputation of the lower third of the 
thigh, which only warrants a 60 percent rating.  Thus, as the 
provisions of 38 C.F.R. § 4.68 limit the combined rating for 
the Veteran's residuals of a left total knee replacement to 
60 percent, the currently assigned 60 percent disability is 
the maximum rating that can be assigned.  Therefore, as a 
matter of law, the Veteran cannot be granted a disability 
evaluation in excess of 60 percent for the disability at 
issue.  See Sabonis, 6 Vet. App. at 430.  The provisions 
regarding VA's duties to provide notice and assistance to 
claimants have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning, 16 Vet. App. at 534.

Extraschedular consideration

There are certain analytical steps necessary in determining 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms from his left knee disability caused 
impairment in occupational functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability rating greater than 60 percent for traumatic 
arthritis of the left knee from April 4, 2008, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for a left knee 
disability from April 11, 2000, to January 22, 2007, and an 
increased disability rating for a right knee disability.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).

As an initial matter, the Board recognizes that some of the 
records in the Veteran's claims file were misplaced, and that 
the claims file was subsequently reconstructed using all 
available records.  The Board notes that after it remanded 
this case in November 2003, there was a gap in the claims 
folder where there were no adjudicative actions until a June 
2008 rating decision.  

In the June 2008 rating decision, the Veteran was listed as 
having a 10 percent disability rating for traumatic arthritis 
of the left knee, effective January 1, 1991, and a 10 percent 
disability rating for traumatic arthritis of the left knee 
with limitation of extension, effective from April 11, 2000, 
to January 22, 2007.  Similarly, the Veteran was shown as 
having a 10 percent disability rating for traumatic arthritis 
of the right knee, effective January 1, 1991, and a 10 
percent disability rating for traumatic arthritis of the 
right knee with limitation of extension, effective since 
April 11, 2000.  

The Board is unable to review the claims for increased rating 
because it is unclear as to what the current ratings are for 
the Veteran's knee disabilities.  It is not clear whether the 
separate 10 percent ratings for the left knee and right knee 
disabilities were printed in the rating decision as an 
administrative error or as an allowance of benefits.  
According to Note 1 of Diagnostic Code 5003 (degenerative 
arthritis), 10 percent ratings for arthritis based on X-ray 
findings are not to be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2008).  In order to make an accurate and fair 
assessment of the Veteran's claims for increased rating, the 
Board finds that remand is necessary for clarification of 
what disability ratings are currently assigned for the 
Veteran's right knee disability and the Veteran's left knee 
disability for the period between April 11, 2000, to January 
22, 2007.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall review the 
Veteran's claims file and readjudicate 
the claims for entitlement to an 
increased disability rating for a left 
knee disability from April 11, 2000, to 
January 22, 2007, and an increased 
disability rating for a right knee 
disability.  The RO/AMC must clarify 
what disability ratings are currently 
assigned for the Veteran's right knee 
disability and what disability ratings 
were assigned for the Veteran's left 
knee disability from April 11, 2000, to 
January 22, 2007.    

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.
 
The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


